Order filed March 19, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00049-CV
                                  ____________

                 PARKWAY CHEVROLET, INC., Appellant

                                        V.

   PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY AND
                 KRISTEN DUCHARME, Appellees


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-51182

                                   ORDER

      This is an appeal from a judgment signed October 8, 2018. Appellant timely
filed a post judgment motion. The notice of appeal was due January 6, 2019. See
Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on January 13,
2019, a date within 15 days of the due date for the notice of appeal. A motion for
extension of time is necessarily implied when the perfecting instrument is filed
within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellant did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellant is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex. R.
App. P. 26.3;10.5(b). If appellant does not comply with this order, we will dismiss
the appeal. See Tex. R. App. P. 42.3.



                                               PER CURIAM